DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan Doughty on 2/24/21.
The application has been amended as follows: 
-Specification: Page 1, Line 2: 
	After “2016,”, -- now U.S. Patent No. 10,398,825, -- has been added.
-Specification: Page 5, before Line 35:
	--BRIEF DESCRIPTION OF THE DRAWINGS-- has been added.
-Claim 1, Line 8: “transfer” has been deleted.
-Claim 1, Line 12: “liquid” has been changed to --blood--.
-Claim 20, Line 3: “the” before “separate” has been changed to --a--.
-Claim 21 has been canceled.
-Claim 22, Line 1: “it” has been changed to --the device--.
-Claim 23, Line 1: “it” has been changed to --the device--.
-Claim 24, Line 30: Before “said”, --the distribution chamber includes -- has been added.
-Claim 24, Line 30: “comprises” has been changed to --comprising--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Barker et al. (US 2002/0177819 A1) is considered the closest prior art to claimed inventions of claims 1, 12 and 24.
Barker et al. disclose a device comprising (see Figs.1-3):
a container 72 provided with a plug 74;
a hollow needle 47 with a proximal end (bottom) and a distal end (top) for penetrating through the plug 74 of the container 72; 
a pressure chamber 48 for pressurizing a fluid (air), the pressure chamber 48 having the proximal end of the hollow needle passing therethrough (see Fig. 1), the pressure chamber 48 provided with a septum 50 positioned to be penetrable by the proximal end of the needle (see Fig. 3), wherein the pressure chamber is, by means of the septum 50, separated from a liquid distribution chamber 60 into which the proximal end of the needle 47 can open out (see Fig. 3); and
an approach system 41 for causing the hollow needle 47 and the septum 50 to approach each other so as to increase fluid pressure inside the pressure chamber 48 (see [0078] disclosing that seal 46 forms a fluid-tight seal with the walls of the approach system 41, meaning that pressure inside the pressure chamber 48 must increase as its volume decreases), the approach system 41 being controlled to move over a determined stroke (see Figs. 1-3) so that in a first stage the pressure inside the pressure chamber 48 is increased to a transfer pressure prior to the hollow needle 47 passing through the septum (see Fig. 2), and in a second stage the hollow needle 47 passes through the septum 50 to open out into the liquid distribution chamber 60 that is at a lower pressure than the transfer pressure such that liquid is transferred from the container 72 into the distribution chamber 60 (see Fig. 3 and [0050]).        		Barker et al. (US 2002/0177819 A1) also disclose a method of transferring a portion of a 
using a hollow needle 47 passing through the plug 74 to put the inside of the container 72 into communication with a pressure chamber 48, wherein the pressure chamber 48 is provided with a septum 50 that is penetrable by the hollow needle 47 and presents a volume that is variable as a result of relative movement between the hollow needle 47 and the septum 50 (see Figs. 1-3);
causing the hollow needle 47 and the septum 50 to approach each other over a determined stroke so as to increase the pressure inside the chamber 48 and the container 72 (see Figs. 1-3 and [0050]), and transferring the fluid via the hollow needle 47 and reaching a transfer pressure immediately prior to the hollow needle passing through the septum (see Fig. 2 and [0050]); and 
causing the hollow needle to penetrate through the septum 50 such that the hollow needle 47 opens out into a liquid distribution chamber 60 at a pressure that is lower than the transfer pressure so that under the effect of this pressure difference a portion of the liquid is 4transferred through the hollow needle 47 from the container 72 into said distribution chamber 60 (see [0050]). 
However, Barker et al do not disclose or suggest a distribution chamber including a filter system for extracting plasma that comprises a chamber containing a filter medium comprising two porous zones arranged in the form of a stack that include (i) a first porous zone, called "prefiltration", treated with at least one reagent presenting affinity for red blood cells and leading to red blood cells being captured or agglutinated on the prefiltration zone and (ii) a second porous zone, called "asymmetric", presenting pore size that decreases transversely to its thickness, the portion of higher pore size being positioned towards the prefiltration zone; and the  filter system is provided with an inlet for the blood to be filtered that is positioned towards the prefiltration zone and with an outlet for plasma that is situated towards the asymmetric zone.

An approach system for causing the hollow needle and the septum to approach each other in claim 1 is limited to corresponding structure described in page 14, lines 1-5 of the specification: “the piston 11 and the cylinder 9 are mounted to move relative to each other in translation in an approach direction represented by arrow f and in an opposite, separation direction represented by arrow f1”.
A system for adjusting the pressure of the pressure chamber as a function of the volume of fluid contained inside the container in claim 22 is limited to corresponding structure described in page 14, lines 24-35: “the system 18 for adjusting the pressure in the pressure chamber 8 is provided by means of a through hole formed in the tube 10 to put the chamber 8 to atmospheric pressure…serves to adjust the pressure in the pressure chamber 8 by ensuring that it is set to atmospheric pressure so long as the spacing between the hollow needle 5 and a septum 20 does not reach a value as determined by the position of the hole 18”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,603,695, US 2009/0131864 and US 2009/0082751 were cited in the international search report of PCT/FR2014/052891.  Above references cited are relevant prior arts for device and method for transferring a portion of a liquid container in a container equipped with a stopper to another container.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
2/24/21